DETAILED ACTION
Response to Amendment
The Amendment filed 17 December 2021 has been entered.  Claims 1-3, 5-10, and 13-15 remain pending in the application.  Claim 11 was previously withdrawn as being drawn to a non-Elected Invention.  Applicant’s Amendments to the Claims have overcome the Objections previously set forth in the Non-Final Office Action mailed 30 September 2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 recites “wherein the polymer is provided as a dispersion of solid particles in a water-immiscible liquid,” but independent claim 1 has been Amended to now recite “(II) a water soluble synthetic copolymer comprising acrylamide monomer units and additionally monomer units bearing phosphonic groups, said copolymer produced by inverse emulsion polymerization” and “(III) a nonionic surfactant having an HLB from 12 to 14.”
or by diluting a polymer solution or by inverting a water-in-oil polymer emulsion using water or an aqueous solution under appropriate shearing” (p.14, lines 9-11) (“or” as opposed to “and”); “When water in oil polymer emulsions are used, the presence of an inverting surfactant may facilitate the hydration.  When solid polymer powder is used, the polymer solution should be aged to allow complete dissolution and subsequently filtered to remove gel particles” (p.14, lines 29-32); and “In some embodiments, emulsion polymerization may be used to prepare a suitable water in oil polymer emulsion that comprises a friction reducing copolymer of the present invention” (p.13, lines 29-31).  This appears especially true because Applicant further only discloses the nonionic surfactant with HLB of 12-14 (also newly claimed in claim 1) as part of the water-in-oil polymer emulsion embodiment (e.g., p.13, lines 17-23 “In some embodiments, the water in oil polymer emulsions further may comprise an inverter. Among other things, the inverter may facilitate the inverting of the emulsion upon addition to the aqueous treatment fluids of the present invention. Upon addition to the aqueous treatment fluid, the emulsion should invert, releasing the copolymer into the aqueous treatment fluid. Examples of suitable inverters include, but are not limited to, ethoxylated alcohols, nonionic surfactant with an HLB of from 12 to 14, and mixtures thereof”).  
More generally, it is unclear how an inverse emulsion would have solid particles of polymer, because the definition of an emulsion is that it is a liquids dispersion, not a solids dispersion.
Accordingly, it appears claim 5 as dependent from Amended claim 1 now presents New Matter not present in the original disclosure.
In response, Applicant may simply cancel claim 5.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-10, and 13-15 are rejected under 35 U.S.C. 103 as obvious over Carman (2009/0192058) in view of Dawson (4,624,795) (both cited previously), as evidenced by Stahl (5,080,809) 
Regarding independent claim 1, Carman discloses A method for subterranean treatment (abstract “treating high temperature subterranean formations”) comprising the steps of: 
(i) providing a treatment fluid ([0016] “a high temperature well treatment fluid that is capable of fracturing a subterranean formation”) containing at least 
(I) water ([0016] “the high temperature well treatment fluid comprises water”), 
(II) a water soluble synthetic copolymer ([0016] “a high molecular weight synthetic copolymer”) comprising acrylamide monomer units and additionally monomer units bearing phosphonic groups ([0016] “The high molecular weight synthetic copolymer is derived from acrylamide, acrylamidomethylpropanesulfonic acid, and vinyl phosphonate”), said copolymer produced by inverse emulsion polymerization ([0021] “A particularly effective method of producing the copolymers is by invert polymer emulsion”) and having not more than 5 wt.% of monomer units containing carboxylic groups (i.e., by virtue of being just acrylamide, AMPS, and vinyl phosphonate, none of which are carboxylic), wherein the K value of the synthetic polymer is greater than 300 ([0016] “the high molecular weight synthetic copolymer has a K-value of greater than about 375”), and 
(III) a nonionic surfactant such as “Rhodasurf BC 720” ([0027] “a nonionic surfactant such as an ethoxylated alcohol can be used. A suitable surfactant that can be used in the present invention is a proprietary blend of two different surfactants commercially available from Rhodia. The Rhodia blend contains 50 wt. % Rhodasurf BC 720, which is an alkoxypoly(ethyleneoxy)ethanol surfactant”); 
(ii) adding optionally a breaker composition ([0028] “the high temperature well treatment fluid also includes a breaker”), 
(iii) pumping the treatment fluid into the formation (e.g., [0034] “For example, the high temperature well treatment fluid of the present invention can be pumped at a temperature of up to about 500°F (260°C) for a period of up to about 2 hours”), 
(iv) adding polyvalent cation, said polyvalent cation crosslinks the polymer chains and thereby increases the viscosity of the treatment fluid by forming a hydrogel ([0021] “the viscosity of , and 
(v) adding proppants to the treatment fluid ([0031] “Other suitable compounds for high temperature well treatment fluids, such as proppant and other additives, will be apparent to those of skill in the art and are to be considered within the scope of the present invention”).
However, Carman does not explicitly disclose the K-value % concentration; the HLB; and when (iv) polyvalent cation and (v) proppant are added.
First, regarding the K-value 0.1% concentration, Carman discloses “the high molecular weight synthetic copolymer has a K-value of greater than about 375” ([0016]) but fails to specify at what % concentration this is tested.
Nevertheless, 0.1 wt% concentrations for K-value testing are ordinary in the art.  For example, the reference to Stahl provides evidence that 0.1 wt% concentration is ordinary for K-value testing, stating  "K values have been used for years to describe the viscosity grades of commercially marketed cellulosic polymers as well as polyvinylpyrrolidones and other polymers. The use of K values has become well established and is retained as a means of expressing relative molecular weight" (Col. 61, lines 23-28) and "K values of each sample were calculated as described in Example VIII from the relative solution viscosities […] the relative viscosities herein were measured for solutions of 0.1 and 0.25 weight percent copolymers" (Col. 88, lines 63-67).
Accordingly, even if it were somehow found that Carman fails to disclose 0.1 wt% K value testing concentration per se, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Carman to include:
“(II) a water soluble synthetic copolymer comprising acrylamide monomer units and additionally monomer units bearing phosphonic groups, said copolymer produced by inverse emulsion polymerization and having not more than 5 wt.% of monomer units containing carboxylic groups, wherein the K value of the synthetic polymer is greater than 300 determined as 0.1 weight% copolymer concentration in deionized water,”
KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
	Second, regarding the HLB, Carman discloses “a nonionic surfactant such as an ethoxylated alcohol can be used. A suitable surfactant that can be used in the present invention is a proprietary blend of two different surfactants commercially available from Rhodia. The Rhodia blend contains 50 wt. % Rhodasurf BC 720, which is an alkoxypoly(ethyleneoxy)ethanol surfactant” ([0027]).
Upon consultation with Solvay RHODASURF® BC-720 Surfactant NPL, it appears RHODASURF® BC-720 has an “HLB number” of 13.8 (p.1).
Accordingly, by providing RHODASURF® BC-720 surfactant, Carman discloses:
“(III) a nonionic surfactant having an HLB from 12 to 14.”
Third, regarding the timing of (iv) polyvalent cation and (v) proppant, Carman discloses “the viscosity of the high temperature well treatment fluid of the present invention can be significantly enhanced when first copolymerized with small amounts of monomers and crosslinked, at the wellsite, with transition metals” ([0017]) and  “Other suitable compounds for high temperature well treatment fluids, such as proppant and other additives, will be apparent to those of skill in the art and are to be considered within the scope of the present invention” ([0031]).
Although Carman does not actually state when to add these except “at the wellsite,” it would be clear to one of ordinary skill in the art that this refers to adding it when needed, which includes at the beginning of step (iii) or later during step (iii).  For example, Dawson teaches “Copolymers of a predominant proportion of an olefinically unsaturated sulfonic acid, an acrylamide, a vinyl phosphonic acid, and optionally other copolymerizable vinyl monomers, form aqueous acid gel compositions when added to the aqueous acid along with a gelling agent selected from titanium or zirconium compounds” (abstract) wherein in Example 7, “the fluid was treated while pumping into the well with 90 pounds of polyurethane encapsulated cryolite, 7500 pounds of 10-20 mesh sand as a propping agent and 30 2” (Col. 8, lines 41-45); i.e., at the beginning and/or later during step (iii).
Even if it were somehow found that Carman fails to disclose this per se, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carman to include:
“(iv) adding polyvalent cation from the beginning of step (iii) or at a later time during step (iii), said polyvalent cation crosslinks the polymer chains and thereby increases the viscosity of the treatment fluid by forming a hydrogel, and 
(v) adding proppants to the treatment fluid from the beginning of step (iii) or at a later time during step (iii) or from the beginning of step (iv) or at a later time during step (iv),”
in order to provide the polyvalent cation crosslinking agent and the proppant at such a typical and ordinary time to provide crosslinking and proppant, as known by one of ordinary skill in the art.
Finally, the above modifications are obvious as no more than the use of familiar elements (known friction reducing polymers; nonionic surfactants; polyvalent cation crosslinking agents; proppants) according to known techniques (known K-value testing; timing of components) in a manner that achieves predictable results (optimally fracturing a formation).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143 Examples of Basic Requirements of a Prima Facie Case of Obviousness.
Regarding claims 2 and 3, Carman discloses Example 2 including “mixing 40 pounds of copolymer derived from acrylamide, acrylamidomethylpropanesulfonic acid, and vinyl phosphonate in one thousand gallons tap water” ([0037]).  40 lbs in 1000 gal water (= 8345 lbs) is ~0.48 wt%, which clearly anticipates:
(claim 2) wherein the quantity of the polymer for the non-crosslinked polymer solution in step (i) ranges from 0.001 to 10 % by weight of a total mass of aqueous polymer solution; and/or
(claim 3) wherein the quantity of the polymer for the crosslinked polymer gel in step (iii) ranges from 0.01 to 10 % by weight of a total mass of aqueous polymer solution
Regarding claim 5, even if contrary to the 112 Rejection it were somehow found that the disclosure supports the combination of “said copolymer produced by inverse emulsion polymerization” and “wherein the polymer is provided as a dispersion of solid particles in a water-immiscible liquid,” Carman discloses “some of the samples were added as a dry powder to the fracturing fluid, while others were prepared in an emulsion” ([0036]).  Similarly, Dawson teaches “the polymer can be introduced to the acid solution in the form of finely ground powders as an aqueous polymer solution ranging from about 0.5% to about 6% by weight; hydrocarbon dispersions containing emulsifiers and 20 and 50% polymer by weight; or oil-in-water or water-in-oil emulsions containing emulsifiers and 20 to 50% polymer by weight” (Col. 6, lines 45-52).  Thus it would alternatively be obvious to modify Carman to include wherein the polymer is provided as a dispersion of solid particles in a water-immiscible liquid, in order to provide an alternate form of the polymer.
Regarding claims 6 and 7, Carman discloses “In an aspect, the copolymer is derived from about 20-about 90 wt. % acrylamide, about 9-about 80 wt. % acrylamidomethylpropanesulfonic acid, and about 0.1-about 20 wt. % vinyl phosphonate; alternatively, about 30-about 80 wt. % acrylamide, about 25-about 60 wt. % acrylamidomethylpropanesulfonic acid, and about 0.2-about 10 wt. % vinyl phosphonate; alternatively, about 40-about 70 wt. % acrylamide, about 30-about 40 wt. % acrylamidomethylpropanesulfonic acid, and about 1-about 3 wt. % vinyl phosphonate; or alternatively, about 50 wt. % acrylamide, about 30 wt. % acrylamidomethylpropanesulfonic acid, about 2 wt. % vinyl phosphonate, and a remainder of copolymers of acrylamide and acrylamidomethylpropanesulfonic acid” ([0017]).  Acrylamide corresponds to formula (I); acrylamidomethylpropanesulfonic acid corresponds to formula (II); and vinyl phosphonate corresponds to formula (V).  Accordingly, Carman anticipates:
(claim 6) wherein the water soluble synthetic polymer material is a synthetic polymer comprising:
(I) at least structural units of formula (I) […]
(II) from 0 to 95 % by weight structural units of formula (II) […]
(V) from 0.1 to 20 % by weight structural units of formula (V); and/further
(claim 7) wherein the water soluble synthetic polymer material is selected from the group consisting of polymers containing: 
(I) 10 to 90 % by weight of structural formula I, 
(II) 1 to 95 % by weight of structural formula II, 
(III) 0 to 2 % by weight of structural formula III, 
(IV) 0 to 50 % by weight of structural formula IV, 
(V) 0.1 to 20 % by weight of structural formula V, 
referred to the total mass of the polymer, with the proviso that the percentage of the structural units of formulae (I) to (V) refer to the total mass of the copolymer and the percentage of the structural units of formulae (1) to (V) amounts to 100%.
Regarding claims 8 and 13, Carman discloses wherein the polyvalent cation is a multivalent metal ion or metal complex (e.g., [0024] “Suitable crosslinking agents can include zirconium oxychloride, zirconium acetate, zirconium lactate, zirconium malate, zirconium glycolate, zirconium lactate triethanolamine, zirconium citrate, titanium lactate, titanium malate, titanium citrate, titanium, aluminum, iron, antimony, a zirconate-based compound, zirconium triethanolamine, an organozirconate, or combinations thereof”).
Regarding claims 9 and 14, Carman discloses wherein a breaker composition is added in step (ii) ([0028] “the high temperature well treatment fluid also includes a breaker that is capable of degrading the high temperature well treatment fluid in a controlled manner to assist operators in clean up and removal of the high temperature well treatment fluid when the well treatment process is complete”).
Regarding claims 10 and 15, Carman discloses wherein the treatment fluid is injected as a fracturing fluid ([0008] “a high temperature well treatment fluid comprising water; a high molecular weight copolymer derived from acrylamide, acrylamidomethylpropanesulfonic acid, and vinyl phosphonate; a crosslinking agent; and a pH buffer is contacted with at least a portion of the subterranean formation at pressures sufficient to fracture the subterranean formation”) or to reduce friction pressure (e.g., [0004] “Typically, hydraulic fracturing fluids contain guar gum or guar gum derivatives or viscoelastic surfactants as thickeners to assist in proppant transport, friction reduction, fluid loss control, and controlling fracture geometry”).


Response to Arguments
Applicant’s arguments filed 17 December 2021with respect to claims rejected under 35 USC § 102 over Dawson have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, based on Applicant’s Amendment to the claims, a new ground(s) of rejection is made over Carman in view of Dawson (and as evidenced by Stahl and Solvay NPL), and the arguments do not apply to the combination being used in the current rejection.
Regarding Applicant’s statement about the “non-enabling” nature of Carman (p.11), this is not persuasive in view of the evidence from Stahl, which makes clear that K-values are well understood and thus enabled in the art, and further that testing K-values at 0.1 wt% concentration is ordinary.
In the case of further Amendments, Applicant is advised to consider what are the critical features of the current Invention, and how do these critical features interact in the Invention in order to produce the unique phenomena of the Invention.  
Nevertheless, Applicant is advised to beware the inclusion of New Matter.  
As always, Applicant may consider contacting the Examiner for an Interview or the like, in the case further explanation or guidance is desired.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674